United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2320
                                   ___________

Gary R. Barnes,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
City of Coon Rapids, Minnesota,      *
                                     * [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: February 5, 2010
                                Filed: February 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

        Gary R. Barnes appeals the district court’s1 adverse grant of summary judgment
in his suit against his former employer, the City of Coon Rapids, Minnesota , alleging
negligence and violations of the Americans with Disabilities Act, 42 U.S.C. § 12101,
et seq. (ADA). On appeal, he also asserts a retaliation claim. After carefully
reviewing de novo the grant of summary judgment on Barnes’s ADA claims, see
Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no basis for
reversal. We decline to consider either Barnes’s negligence claim, which he does not

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
address on appeal, see Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir.
2004) (claims not briefed on appeal are deemed abandoned), or his retaliation claim,
which he presents for the first time on appeal, see Stone v. Harry, 364 F.3d 912, 914
(8th Cir. 2004).

      Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-